Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This communication has been issued in response to communications filed February 11th, 2022. Claims 1-2, 8-12, 14-16, 22, 24, and 26-27 have been amended. Claims 28-31 have been added. Claims 1-2, 4, 6, 8-12, 14-16, 22, 24, and 26-31 are allowed. 

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on February 11th, 2022, have been fully considered and each argument will be respectfully address in the following Allowability Notice.

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 11-12 of the Response concerning the 35 U.S.C. § 103 rejection of the independent claims have been fully considered and are found to be persuasive. Accordingly, the Examiner has provided the reasons for allowance that may be found starting on page 2 herein. 
 Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance. None of the prior art of record, taken individually or in combination, teach or suggest the specific series of logical operations of independent claims 1, 11, and 30. Further, it would not have been obvious to one of ordinary skill in the art to have combined the teachings or suggestions of the prior art of record without the benefit of hindsight.

	The prior art of record most closely resembling the Applicant’s claimed invention are as follows:
;
Basuni U.S. Publication No. 2016/0016664;
Metellus U.S. Patent No. 10,538,190;
Tang U.S. Publication No. 2016/0340006;
Prakash et al. U.S. Publication No. 2016/0196756;
Yu et al. U.S. Publication No. 2015/0006005;
Marcia Heroux Pounds “Robot grocery and package delivery could be coming to you” (2017);
Schaffer et al. U.S. Publication No. 2020/0317084;
	
	Gordon discloses a system comprising an unmanned aerial vehicle for aerial transportation of delivery items. Gordon teaches an unmanned aerial vehicle (UAV) configured to deliver an item to a delivery location, where the UAV may provide visual feedback upon arriving at the delivery location to provide a delivery confirmation or determine whether the location is safe to land. Further, Gordon teaches that a UAV is configured to transport a delivery item from a shipping location (such as a shipping facility) to a predefined destination and that the UAV may be configured to return to the shipment facility once a delivery operation has been completed. Further, Gordon teaches features for transmitting a request to a secondary device (that may be associated with a recipient within the vicinity of the UAV) to assist with recharging a UAV or physically replacing a power supply at a battery charging station located on their property. Gordon, however does not teach the specific series of logical operations recited in independent claims 1, 11, and 30. In particular, Gordon does not teach a UAV comprising a winch system comprising a tether disposed on a spool and a motor operable to apply a torque to the spool, wherein the battery forms part of the payload and wherein the payload is coupled to the tether. Further, Gordon does not teach features for causing the motor to rotate the spool to unwind the tether after determining that the UAV has arrived at the delivery location, wherein the notification 

	Basuni discloses a system comprising a delivery device for delivering small packages and other goods to consumers, wherein the delivery device comprises an unmanned aerial delivery device that is utilized to deliver an item from a sender to a recipient. Further, Basuni teaches that after the delivered items are retrieved from the delivery device, an amount of battery is displayed by the delivery device and if the delivery device does not have enough charge to return to the sender after delivering an item to the recipient, the recipient will recharge the battery of the delivery device before returning to the sender, where the delivery device is recharged by plugging a charger into the port of the delivery device. Basuni, however does not teach the specific series of logical operations recited in independent claims 1, 11, and 30. In particular, Basuni does not teach a UAV comprising a winch system comprising a tether disposed on a spool and a motor operable to apply a torque to the spool, wherein the battery forms part of the payload and wherein the payload is coupled to the tether. Further, Basuni does not teach features for causing the motor to rotate the spool to unwind the tether after determining that the UAV has arrived at the delivery location, wherein the notification process requesting the recipient- assisted recharging process comprises a request for manual coupling of the battery to the power source after the tether has been unwound and while the battery remains coupled to the UAV by way of the tether. Further, Basuni does not teach features for causing the motor to rotate the spool to retract the tether and the battery back to the UAV based on determining that the recipient-assisted recharging process has recharged the battery of the UAV to the target level. 

	Metellus discloses a system comprising an autonomous storage compartment vehicle (SCV) for use in the transport of items for delivery to one or more customers and/or retrieval of items from one or more customers. The SCV is configured to travel to a source location to receive items into each storage compartment and proceed to one or more delivery locations at which customers may retrieve their respective items. Further, upon arrival at the delivery location, the customer may retrieve an ordered item, try the ordered item to determine which item the customer desires to keep, and return the undesired items into the storage compartment of the SCV. As such, the customer may interact with the SCV to identify which items are being placed back into the SCV and, subsequently, the SCV may be routed back to the source location or make the returned item available to another customer.  Metellus, however does not teach the specific series of logical operations recited in independent claims 1, 11, and 30. In particular, Metellus does not teach a UAV comprising a winch system comprising a tether disposed on a spool and a motor operable to apply a torque to the spool, wherein the battery forms part of the payload and wherein the payload is coupled to the tether. Further, Metellus does not teach features for causing the motor to rotate the spool to unwind the tether after determining that the UAV has arrived at the delivery location, wherein the notification process requesting the recipient- assisted recharging process comprises a request for manual coupling of the battery to the power source after the tether has been unwound and while the battery remains coupled to the UAV by way of the tether. Further, Metellus does not teach features for causing the motor to rotate the spool to retract the tether and the battery back to the UAV based on determining that the recipient-assisted recharging process has recharged the battery of the UAV to the target level.
	
	Tang discloses a UAV comprising a retractable tether, a motor, a spool, and rechargeable battery connected to the retractable tether. Further, Tang teaches that the tether could be retracted by the drone after a recharging event is completed. Tang, however does not teach the 

	Prakash discloses methods for piggybacking an unmanned aerial vehicle (UAV) on a vehicle to reach a destination, where the UAV may be docked with a vehicle in order to be recharged. Further, Prakash teaches a feature for allowing users to approve docking requests in order to assist in charging a UAV and determining whether a UAV has been recharged to a predetermined level before the UAV is dispatched to a destination. Prakash, however does not teach the specific series of logical operations recited in independent claims 1, 11, and 30. In particular, Prakash does not teach a UAV comprising a winch system comprising a tether disposed on a spool and a motor operable to apply a torque to the spool, wherein the battery forms part of the payload and wherein the payload is coupled to the tether. Further, Prakash does not teach features for causing the motor to rotate the spool to unwind the tether after determining that the UAV has arrived at the delivery location, wherein the notification process requesting the recipient- assisted recharging process comprises a request for manual coupling of the battery to the power source after the tether has been unwound and while the battery remains coupled to the UAV by way of the tether. Further, Prakash does not teach features for causing the motor to rotate 

	Yu discloses a system comprising autonomous unmanned road vehicles that are configured to make deliveries of multiple packages to multiple delivery destinations. Further, Yu teaches that the purchase orders may include food items that are put into reusable containers/delivery packaging. After making a delivery, the unmanned vehicle may standby and wait until the container is returned to the vehicle by the recipient before departing to a subsequent destination location.  Yu, however does not teach the specific series of logical operations recited in independent claims 1, 11, and 30. In particular, Yu does not teach a UAV comprising a winch system comprising a tether disposed on a spool and a motor operable to apply a torque to the spool, wherein the battery forms part of the payload and wherein the payload is coupled to the tether. Further, Yu does not teach features for causing the motor to rotate the spool to unwind the tether after determining that the UAV has arrived at the delivery location, wherein the notification process requesting the recipient- assisted recharging process comprises a request for manual coupling of the battery to the power source after the tether has been unwound and while the battery remains coupled to the UAV by way of the tether. Further, Yu does not teach features for causing the motor to rotate the spool to retract the tether and the battery back to the UAV based on determining that the recipient-assisted recharging process has recharged the battery of the UAV to the target level. 

	Pounds discloses a robotic delivery service comprising unmanned vehicles configured to deliver food and groceries to a customer’s doorstep. The customer may use a mobile phone to unlock and retrieve a package from the robotic unmanned vehicle. Further, the customer may return packages in the same manner that they receive the packages via the robotic unmanned vehicle. Pounds, however does not teach the specific series of logical operations recited in 

	Schaffer discloses a system configured to determine a target charge level for a battery of an electric vehicle during a charging event (such as an initial charge at the beginning of a trip and subsequent charging events at locations along the trip to the final destination) based on an expected availability of a charging units (MCU’s) along the trip, such that the electric vehicle would have sufficient charge/range to complete the entire trip. Schaffer, however does not teach the specific series of logical operations recited in independent claims 1, 11, and 30. In particular, Schaffer does not teach a UAV comprising a winch system comprising a tether disposed on a spool and a motor operable to apply a torque to the spool, wherein the battery forms part of the payload and wherein the payload is coupled to the tether. Further, Schaffer does not teach features for causing the motor to rotate the spool to unwind the tether after determining that the UAV has arrived at the delivery location, wherein the notification process requesting the recipient- assisted recharging process comprises a request for manual coupling of the battery to the power source after the tether has been unwound and while the battery remains coupled to the UAV by way of the tether. Further, Schaffer does not teach features for causing the motor to rotate the 

	Regarding subject matter eligibility, the independent claims 1, 8, and 15 are considered to constitute patent eligible subject matter. Although claims 1, 8, and 15 recite an abstract idea, each independent claim as a whole and their additional elements, in combination, are considered by the Examiner to integrate the judicial exception into a practical application because the specific combination of elements apply the judicial exception in a way that is beyond general linking to a particular field of use, insignificant extra-solution activity, or applying the judicial exception to generic computer components. 

	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628